DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: The reference number 71 found in Fig. 12 is not present in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble of the claim is describing a “one-piece formed abutment tooth” but the body of the claim is describing an implant, a rotatable connector including an abutment, a screw bolt and a photocurable resin capsule. It is not understood what is the intended device claimed, e.g. the on-piece formed abutment or the full implant device including all the limitations described. If the intention is to claim all the limitations described, the preamble should use a language indicating the intended claimed device. Furthermore, the name of the device uses the term “one-piece”, where the device comprises several pieces assembled together, not formed on as a one-piece device. For examination purposes, the recitation will be treated as that even when the preamble recites a “one-piece formed abutment tooth”, the claimed device is a dental device formed from a plurality of pieces assembled together as mentioned in the body of the claim.
Regarding claim 1, the recitation “the threaded section having a rotatable adjustment seat formed on a top of the rotatable adjustment seat” in lines 2-5 is confusing. It is not understood how the rotatable adjustment seat is formed on the top of itself. Furthermore, it is also confusing if the “threaded section” is located on the exterior surface of the implant as shown in the figures of the present application, it is not understood how the threaded section has a rotatable adjustment seat, if said rotatable adjustment seat is at the proximal end of the implant and not on the threaded section.
For examination purposes, the recitation will be treated based on the Fig. 1 of the present application as that the “threaded section adjacent to implant”.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In lines 6-7 describe “two spherical portions rotatably connected beside the groove”. The recitation does not describe where the two spherical portions are located beside the groove. Based on the figures of the present application it is understood that the groove is located in between the two spherical portions, where the two spherical portions are placed radially opposing to each other. 
In lines 10-11 describe “two end faces formed beside the spherical rotation face”. The recitation does not describe where the two end faces are formed beside the spherical rotation face. Based on the figures of the present application it is understood that the spherical rotation face is located in between the two end faces, where the two end faces are placed radially opposing to each other. Appropriate correction is required.
In lines 6 and 15 use the term “thereof”. Even when the Office understands that the first “thereof” refers to the “upper connection portion” and second “thereof” refers to the “rotatable connector”. It is suggested to use specific language to avoid confusion to what structure is referring. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  In lines 3, 5 and 8 use the term “thereof”. Even when the Office understands that the first “thereof” refers to the “groove”, the second “thereof” refers to the “spherical rotation face”, and the third “thereof” refers to the “respective end face”. It is suggested to use specific language to avoid confusion to what structure each “thereof” is referring to.
Claim 3 is objected to because of the following informalities:  In line 4 uses the term “thereof”. Even when the Office understands that said “thereof” refers to the “abutment” It is suggested to use specific language to avoid confusion to what structure the “thereof” is referring to.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the art of record does not teach or render obvious, either alone or in combination, a one-piece formed abutment tooth including a rotatable connector including a spherical rotation face formed on the rotatable connector, two end faces formed beside the spherical rotation face, wherein the spherical rotation face is rotatably accommodated in the groove of the implant, the two end faces contact with the two spherical portions respectively, the rotatable connector has an abutment extending from a side thereof along a central axis of the rotatable connector, an internal screwing section formed in a center of the abutment and passing to the rotatable connector, and a stepped notch formed on a top of the internal screwing section with respect to the abutment and a photocurable resin capsule including 0.1g to 0.8g of light-cured resin fixed in the photocurable resin capsule and being accommodated in the receiving trench of the implant in combination with the elements set forth in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772